MOUTON, J.
The demand in this case is in excess of two thousand dollars and does *707not involve any claim for damages, for physical injuries to, or for the death of a person, or for other damages sustained by such person or his heirs or legal representatives, arising out of the same circumstances; nor is it a suit for compensation under any State or Federal Workmen’s Compensation law. This court has therefore no jurisdiction over this controversy, ratione materias. The judgment rendered in this case declares an ordinance of the defendant municipal corporation as being illegal and unconstitutional. From a judgment declaring such an ordinance, unconstitutional, the appeal lies to the Supreme Court which is invested with jurisdiction of such issues, and of which this court has no jurisdiction. Article 7, Section 10, Par. 4, Constitution 1921, p. 40.
For the foregoing reasons this appeal is dismissed at the cost of appellant.